DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.


Response to Arguments
Applicant’s amendments, filed on 03/30/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s arguments, see Page 6, filed 03/30/2021, with respect to the 101 REJECTIONS have been fully considered and are persuasive.  The 101 REJECTIONS have been withdrawn.

Applicant’s arguments with respect to the added limitations have been considered but are moot because the arguments do not apply to any of the previous rejected limitations.

Applicant's arguments, see Page 8, filed 03/30/2021, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “BOURHANI fails to disclose “obtaining to-be-analyzed parameters from user’s input or invoking to-be-analyzed parameters according to user’s instruction”… “executing the execution units respectively to invoke data sources corresponding to the execution units, wherein each execution unit corresponds to one data source”… “collecting, by the data sources, data information related to the to-be-analyzed parameters””. Examiner respectfully disagrees.
Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.  Examiner maintains cited prior art (See Figs. 1-4).   See updated ART REJECTIONS below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOURHANI ET AL. (US 2017/0316114) (hereinafter “BOURHANI”).

With respect to Claim 1, BOURHANI teaches:
obtaining to-be-analyzed parameters from user’s input or invoking to-be-analyzed parameters according to user’s instruction (See Fig. 2 Input; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.); 
generating, by a processor, a data analysis model according to the to-be-analyzed parameters, the 5 data analysis model including a plurality of execution units (See Fig. 2 Modeling; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);
executing the execution units respectively to invoke data sources corresponding to the execution units, wherein each execution unit corresponds to one data source (See Para 0024 data source; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.) ; 
collecting, by the data sources, data information related to the to-be-analyzed parameters (See Fig. 4 - #408 Communication Interface; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);10 
performing , by the execution units, analysis on the data information collected by the corresponding data sources, to obtain intermediate execution results of the execution units (See Fig. 2 Data Exploration, Data Preparation, Modeling; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.); and 
visually outputting, via an interaction interface, the intermediate execution results of the execution units to the user (See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);
integrating the intermediate execution results of the execution units to generate a final execution result of the data analysis model (See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.), and
visually outputting, via the interaction interface, the final execution result to the user (See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);
wherein when the final execution result is undesirable, one or more of the plurality of execution units are modified according to the intermediate execution results and the final execution result, and only the one or more modified execution units and one or more subsequent execution units need to be re-executed (See Para 0052 if the user entered the third node in the example model within the GUI and changed a setting…because the nodes prior to the third node were not altered, their stored output values stored values in variables remain unchanged…By leveraging a stateful interactive session, overall processing by the interactive session server is reduced…can make use of previously calculated data for each node…reducing time wasted when developing and testing models; See Para 0047 the user can alter parameters or settings for any of the nodes; See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.).  

With respect to Claims 2, 10, BOURHANI teaches:
wherein 
the method 15 further comprises:
updating the execution units according to the intermediate execution results or the final execution result (See Fig. 2 New..; See Figs. 1-6).  

With respect to Claims 3, 11, BOURHANI teaches:

the plurality of execution units comprise a first execution unit and a second execution unit (See Fig. 2 Modeling; See Figs. 1-6),20 
the performing, by the execution units, analysis for the data information collected by the corresponding data sources, to obtain intermediate execution results of the execution units comprises: 
performing, by the second execution unit, analysis on the data information collected by the data sources based on an intermediate execution result of the first execution unit, to obtain an intermediate execution result of the second execution unit (See Fig. 2 Modeling; See Figs. 1-6); and25 
updating the execution units comprises: 
updating the second execution unit according to the intermediate execution result of the second execution unit (See Fig. 2 New..; See Figs. 1-6); and 
performing, by the updated second execution unit, analysis on the data information collected by the data sources based on an intermediate execution result of the first 30 execution unit, to obtain an intermediate execution result of the updated second execution unit (See Fig. 2 Data Exaploration, Data Preparation, Modeling; See Figs. 1-6).19 46068251;1  

With respect to Claims 5, 12, BOURHANI teaches:
wherein 
the to-be- analyzed parameters are user-defined parameters, and the generating the data analysis model according to the to-be-analyzed parameters comprises:10 
performing user-defined modeling according to the user-defined parameters to generate the data analysis model (See Fig. 2 Data Exaploration, Data Preparation, Modeling; See Figs. 1-6).  

With respect to Claim 6, BOURHANI teaches:
wherein 
the to-be- analyzed parameters are preset parameters, and the generating the data analysis model 15 according to the to-be-analyzed parameters comprises:
performing intrinsic modelling according to the preset parameters to generate the data analysis model (See Fig. 2 Data Exaploration, Data Preparation, Modeling; See Figs. 1-6).  

With respect to Claim 8, BOURHANI teaches:
wherein 
the data sources 25 may be data warehouses, databases, computing engines, computer files or network files (See Fig. 4).  

With respect to Claim 9, BOURHANI teaches:
one or more processors (See Fig. 4; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.),
a storage device for storing one or more programs (See Fig. 4; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.),
the one or more programs, when executed by said one or more processors, enable said one or more processors to (See Fig. 4; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.):
obtain to-be-analyzed parameters from user’s input or invoke to-be-analyzed parameters according to user’s instruction (See Fig. 2 Input; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.); 
generate a data analysis model according 30 to the to-be-analyzed parameters, the data analysis model including a plurality of execution units (See Fig. 2 Modeling; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.); 
execute the execution units respectively to invoke data sources corresponding to the execution units, wherein each execution unit corresponds to one data source (See Para 0024 data source; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.); 
enable data sources to collect data information 5 related to the to-be-analyzed parameters (See Fig. 4 - #408 Communication Interface; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);
enable the execution units to perform analysis on the data information collected by the corresponding data sources, to obtain intermediate execution results of the execution units (See Fig. 2 Data Exploration, Data Preparation, Modeling; See Figs. 1-6; See Para 0011, 0016-0018, 0029, 0030, 0034-0088; See Figs. 4-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.); and 
visually output, via an interaction interface, the intermediate execution results of the 10 execution units to the user (See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);
integrating the intermediate execution results of the execution units to generate a final execution result of the data analysis model (See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.), and
visually outputting, via the interaction interface, the final execution result to the user (See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.);
wherein when the final execution result is undesirable, one or more of the plurality of execution units are modified according to the intermediate execution results and the final execution result, and only the one or more modified execution units and one or more subsequent execution units need to be re-executed (See Para 0052 if the user entered the third node in the example model within the GUI and changed a setting…because the nodes prior to the third node were not altered, their stored output values stored values in variables remain unchanged…By leveraging a stateful interactive session, overall processing by the interactive session server is reduced…can make use of previously calculated data for each node…reducing time wasted when developing and testing models; See Para 0047 the user can alter parameters or settings for any of the nodes; See Fig. 2 VISUAL MODELING INTERFACE; See Figs. 1-6; Examiner interprets BOURHANI to teach the function of setting the “to-be-analyzed parameters” of each node (execution unit) within the model by the user, executing at least the 1st node to access data from data sources internally or over a network, and collecting data corresponding to the user set parameters of the nodes within the model (i.e., Input Definition; Data Exploration; Data Preparation).  The user can ‘link’ each node using the ‘VISUAL MODELING INTERFACE’, as well as edit, show data, rename, deploy, delete, etc.  Each node at least corresponds with the starting input data source since they are linked.  Further, BOURHANI provides the function to add an input node to any of the nodes.).  

With respect to Claim 14, BOURHANI teaches:
See Fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864